Citation Nr: 0303307	
Decision Date: 02/26/03    Archive Date: 03/05/03

DOCKET NO.  01-07 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased disability rating for residuals 
of a fracture of the left proximal humerus, currently rated 
as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from December 1964 to 
November 1966.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2000 rating decision of the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
United States Department of Veterans Affairs (VA).  In that 
decision, the RO denied the veteran's claim for an increased 
rating for residuals of a left humerus fracture.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's left humerus fracture is manifested by 10 
degrees malunion with some rotational malunion, and 
fatigability, diminished endurance, and limitation of motion 
to above the shoulder level, and without loss of the head, 
nonunion, or fibrous union.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for residuals of a left humerus fracture have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.2, 4.7, 4.10, 
4.40, 4.41, 4.45, 4.59, 4.71, Plate I, 4.71a, Diagnostic 
Codes 5201, 5202 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, and 5126 (West 2002); 38 C.F.R. § 3.102, 3.156, 3.159, 
and 3.326 (2002).  The VCAA and its implementing regulations 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, including obtaining 
medical examinations or opinions if necessary.  VA is not 
required to provide assistance to a claimant, however, if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  See id.

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
that was not previously provided to VA, and is necessary to 
substantiate the claim.  As part of that notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See id.  The United States Court of Appeals for Veterans 
Claims (Court) has emphasized VA's duty to inform the 
claimant as to what evidence is needed and who is to obtain 
it.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record shows that VA has met its duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.  The veteran's claims file contains the veteran's 
service medical records, and VA and private medical records, 
including reports of recent VA examinations of the veteran's 
left arm.  The veteran has not reported, and the record does 
not suggest, the existence of any relevant evidence that is 
not associated with the claims file.  The veteran has been 
afforded examinations that contain the findings needed to 
evaluate his shoulder disability.

The record also shows that the veteran has received the 
notice required by the new law and regulations.  VA provided 
the veteran and his representative with the October 2000 
rating decision, and an August 2001 statement of the case 
(SOC).  These documents together relate the law and 
regulations that govern the veteran's claim.  These documents 
list the evidence considered and the reasons for the 
determinations made regarding that claim.  In an October 2001 
letter, the RO informed the veteran and his representative of 
the type of evidence needed to substantiate his claim, and of 
what evidence he was responsible for obtaining and what 
evidence VA would obtain.

II.  Increased Rating for Left Arm Disability Residual to 
Fracture

During service, in February 1966, the veteran sustained a 
closed, comminuted fracture of the proximal shaft and neck of 
the left humerus.  He underwent open reduction of the 
fracture, and two screws were used to fix the fracture.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2002).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41.  

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability," and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on the functional 
abilities.  38 C.F.R. § 4.10.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that for disabilities evaluated on the basis of limitation of 
motion, VA was required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (1999), pertaining to functional impairment.  
The Court instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, or incoordination.  Such inquiry was not 
to be limited to muscles or nerves.  These determinations 
were, if feasible, be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, or incoordination.

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.

The veteran is right-handed.  Under the rating schedule, 
limitation of motion of the minor arm is rated at 20 percent 
if limited to shoulder level or to midway between side and 
shoulder, and 30 percent if limited to 25 degrees from the 
side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  Malunion of 
the minor humerus is rated at 20 percent when manifested by 
moderate or marked deformity.  38 C.F.R. § 4.71a, Diagnostic 
Code 5202.  According to VA regulations, full ranges of 
motion of the shoulder are to 180 degrees of flexion, 180 
degrees of abduction, 90 degrees of internal rotation, and 90 
degrees of external rotation.  38 C.F.R. § 4.71, Plate I 
(2002).

VA and private medical records reflect that, since service, 
the veteran has complained continuously of pain in his left 
shoulder and upper arm.  He has stated that he is sometimes 
unable to use his left arm and hand because of the pain.  

In 1972 and 1973, the veteran's private physician, Theodore 
M. Marmo, M.D., wrote that the veteran had weakness of his 
left arm with work, and that there was atrophy of the left 
upper arm muscles.  On VA examination in July 1980, a scar 
along the left humerus was well healed.  There was tenderness 
in the biceps groove.  Flexion of the left shoulder was to 
130 degrees actively, and to 150 degrees with assistance, 
with locking at 150 degrees.  There was crepitus in the 
rotator cuff.  Abduction was to 110 degrees.  External 
rotation was to 45 degrees, and internal rotation was to 
waist level at the midline.  There was no loss of function in 
the left hand.  The examiner found that the left shoulder had 
bicipital tenosynovitis and chronic tendonitis.

In August 2000, the veteran wrote that his left upper arm had 
increased pain and stiffness and decreased mobility.  

On VA examination in October 2000, the veteran reported pain 
in his left shoulder and arm, worsening on repeated use.  He 
reported lack of endurance in the left arm.  He denied any 
history of weakness, stiffness, swelling, heat, redness, 
drainage, instability, giving way, locking, or abnormal 
motion.  He indicated that he took anti-inflammatory 
medications when his symptoms were exacerbated.  He reported 
that he did not wear any kind of brace.  He stated that he 
had increased pain in the upper arm with lifting objects, 
repeated overhead activities, and cold and damp weather.  He 
related that he worked as a mail handler for the U.S. Postal 
Service.

The examiner found that the left upper extremity had normal 
musculature.  A 13-centimeter scar was healed, nonadherent, 
and nontender.  There was no swelling or erythema.  The 
humerus bone was thickened but nontender.  Distal sensation 
and circulation were intact.  The range of motion of the left 
shoulder was to 180 degrees of active flexion, 170 degrees of 
abduction, 60 degrees of internal rotation, and 85 degrees of 
external rotation.  Left hand grip strength was 5/5.  X-rays 
of the left humerus showed two screws in place, and a well-
united fracture.  There was no evidence of infection.  There 
was bony thickening,10 degrees of malunion, and some element 
of rotational malunion.  The examiner noted that the upper 
arm had residual stiffness, and evidence of lack of endurance 
and fatigability.

On VA examination in July 2001, the veteran reported that his 
left arm symptoms were worsening with time.  He reported 
ongoing pain in the shoulder and arm.  He stated that his 
shoulder felt tight, and that he could not lift his arm 
beyond the horizontal.  He indicated that he could not reach 
for objects above the level of the horizontal.  He reported 
having increased pain when he tried to lift objects.  He 
denied any history of weakness, redness, drainage, 
instability, giving way, locking, or abnormal motion.  He 
stated that he used analgesic lotion for his symptoms as 
needed.  He indicated that he still worked as mail handler.

On examination, there was no evidence of instability in the 
left shoulder.  The range of motion of the shoulder was to 
160 degrees of flexion, 145 degrees of abduction, 60 degrees 
of internal rotation, and 70 degrees of external rotation.  
The examiner had the veteran move his shoulder multiple times 
actively, to exhibit the effect of repeated motion.  After 
flexing the shoulder ten times, the veteran lost an 
additional 10 degrees of flexion.  After abducting the 
shoulder fifteen times, he lost an additional 15 degrees of 
abduction.  The examiner reported that, after the repeated 
motion exercises, flexion was limited to 150 degrees, and 
abduction was limited to 155 degrees.  The examiner reported 
that x-rays showed 10 degrees of malunion, with some element 
of rotational malunion.  The examiner concluded that the left 
arm injury produced residual stiffness, lack of endurance, 
and fatigability.

In September 2001, the veteran wrote that his left arm 
disability was worsening over time.  He stated that he had 
very little flexibility, and that he could not raise his 
shoulder to wash his neck or back.  He reported having 
increased pain in the arm when he sneezed.  He indicated that 
he could not sleep on his left side because of pain.

The veteran's left upper arm fracture is manifested by 
residual malunion shown on x-ray.  The rating schedule 
provides for a 20 percent rating for malunion.  A higher 
rating under Diagnostic Code 5202 would require loss of the 
humoral head, nonunion, or fibrous union.  X-ray examinations 
and the VA examination reports have not disclosed such 
impairments.  

The limitation of motion of his left shoulder does not meet 
the criteria for a compensable rating under Diagnostic Code 
5201.  Despite the veteran's reports, examinations have not 
shown that movement of the shoulder is limited to shoulder 
level or less.  He has been able to raise his arm to nearly 
normal.  Examination has confirmed that limitation of motion 
is increased with repeated use, but even the additional loss 
on use was not to a compensable level.  Thus, although the 
veteran's left arm has excess fatigability and diminished 
endurance, those manifestations do not produce sufficient 
impairment to warrant a rating higher than the current 20 
percent rating, which is warranted by malunion.  The 
preponderance of the evidence is against a rating in excess 
of 20 percent for disability residual to the veteran's left 
arm fracture.

In order to accord justice in an exceptional case, where the 
standards of the rating schedule are found to be inadequate 
to evaluate a disability, the RO is authorized to refer the 
case to the VA Chief Benefits Director or the Director of the 
VA Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2002).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

The RO noted the provisions of 38 C.F.R. § 3.321(b)1) in the 
August 2001 SOC, and the Board has reviewed the record with 
these mandates in mind.  The veteran has not required post-
service hospitalizations for his left arm disability.  
Although his left arm has fatigability and diminished 
endurance, the arm impairment has not been shown to markedly 
interfere with his employment.  He has been able to maintain 
employment with the same employer since 1979, and has not 
reported any loss of income from his job due to the shoulder 
disability.  The Board finds that there are no exceptional 
factors that render application of the regular schedular 
criteria impractical.  There is, therefore, no basis for 
referral of the case to the appropriate official for 
consideration of an extraschedular rating.


ORDER

Entitlement to a disability rating in excess of 20 percent 
for residuals of a left humerus fracture is denied.




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating 
the form to reflect changes in the law effective on December 
27, 2001.  See the Veterans Education and Benefits Expansion 
Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In 
the meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

